DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17-19 and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170055576 (Beeson hereinafter). 
Regarding claims 15 and 23, Beeson teaches an aerosol-generating article (10) for producing an inhalable aerosol when heated (abstract), the aerosol-generating article comprising: a rod of aerosol-generating substrate (85), comprising: a plurality of elongate rod elements (400) of homogenized tobacco material assembled such that the plurality of elongate rod elements extend in a longitudinal direction, and a wrapper circumscribing the plurality of elongate rod elements, wherein the plurality of elongate rod elements are aligned substantially parallel to one another within the rod of aerosol-generating substrate ([0046]).
Beeson teaches that the extruded substrate element (85) may have the form and configuration of a monolithic fluted rod member and that the fluted rod member may further define one or more conduits (330) extending longitudinally through a central portion of the cross section thereof, or through one or more of the lobes. The locations, dimensions and/or configurations of the open channels and/or the conduits can be varied, as necessary or desired, to obtain particular performance characteristics. For example, one effect of the open channels and/or is to increase the exposed surface area as compared to a solid cylindrical rod member which, in turn, has such effects as increased cigarette yield (i.e., increased operational life) and decreased pressure drop along the smoking article (i.e., less resistance to draw) ([0043]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have created a conduit extending longitudinally through a central portion of the rod members (400) with a reasonable expectation of success and predictable results, specifically to increase the exposed surface area as compared to a solid cylindrical rod member which, in turn, has such effects as increased cigarette yield (i.e., increased operational life) and decreased pressure drop along the smoking article (i.e., less resistance to draw) ([0043]).
Beeson teaches that at least one elongate tubular element of the plurality of elongate tubular elements comprises a rolled strip of homogenized tobacco material that is rolled to form a substantially cylindrical substrate element ([0054]).  
Regarding claims 17 and 18, Beeson teaches that each elongate tubular element of the plurality of elongate tubular elements has an equivalent diameter of about 2.9 mm ([0046]). 
Regarding claim 19, Beeson does not expressly teach that the rolled strip is formed of a porous tobacco material; however, Beeson does teach in an alternative non-tobacco embodiment that making the substrate a high porosity provides less resistance to draw ([0053]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the rolled strip formed of a porous tobacco material with a reasonable expectation of success and predictable results, namely less resistance to draw. 
Regarding claim 22, Beeson teaches forming a rolled substantially cylindrical substrate element, thus it is inherent that the rolled strip of homogenized tobacco material is wound about a longitudinal axis by at least 360 degrees, or in the alternative, it would have been obvious for one of ordinary skill in the art at the time of the invention to have wound the strip of homogenized tobacco material about a longitudinal axis by at least 360 degrees in order to form a rolled substantially cylindrical substrate element with a reasonable expectation of success and predictable results.  
Regarding claim 24, Beeson teaches that the plurality of elongate tubular elements comprises less than 200 elongate tubular elements of homogenized tobacco material (Fig. 5).  
Regarding claim 25, Beeson does not expressly teach that the plurality of elongate tubular elements comprises at least 15 elongate tubular elements of homogenized tobacco material, or any specific number of elements.  Beeson refers to “a bundle of smaller diameter rod members arranged in parallel” ([0054]) and “a plurality of such rods may be bundled or stacked for insertion into the aerosol-generating segment 61 as the substrate element 85” ([0046]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have tried various amounts of rod members arranged in parallel to form the bundle with a reasonable expectation of success and predictable results. See MPEP 2143 I E.
Regarding claim 26, Beeson teaches that the elongate tubular elements of the plurality of elongate tubular elements of homogenized tobacco material are of substantially circular transverse cross-section (Fig. 5).  
Regarding claims 27 and 28, Beeson teaches that each elongate tubular element of the plurality of elongate tubular elements has an equivalent diameter of about 2.9 mm ([0046]). 
Regarding claim 29, Beeson teaches that the wrapper circumscribing the plurality of elongate tubular elements is at least partially folded over the plurality of elongate tubular elements at upstream and downstream ends of the rod ([0038]).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson as applied to claim 16 above, and further in view of US 20140166032 (Gindrat hereinafter).
Regarding claims 20 and 21, Beeson does not expressly teach that the rolled strip is textured.  
Gindrat teaches a rod including a gathered sheet of homogenized tobacco material circumscribed by a wrapper wherein the sheet is crimped (abstract). It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the homogenized tobacco strip of Beeson, crimped, as taught by Gindrat, with a reasonable expectation of success and predictable results, namely control of pressure drop ([0005]).

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
The Applicant argues that neither of the embodiments of Beeson’s Figs. 4 and 5 includes, in combination, all the features recited in Applicant’s amended independent claim 15. The Applicant argues that it would not have been obvious to include internal conduits in the solid rod members of the substrate element.
The Examiner respectfully disagrees. The Applicant argues that it would not be obvious to modify the solid tubular elements (500) in Figure 5 and include conduits as described in paragraph [0043] which refers to lobes in Figure 4 because the solid tubular elements are not similar to lobes and thus the same teachings would not apply. Beeson teaches in paragraph [0053] that the ceramic rod member may be extruded so as to define one or more longitudinally-extending channels (i.e., open channels or slots disposed about the outer surface and/or conduits extending through the central portion of the rod member). The internal conduits may further provide additional surface area of the rod member that is heated by the heat generation segment, and may serve to draw some of the heat away from the outermost surfaces of the fluted ceramic rod member (i.e., the outermost portions of the lobes). As such, visual scorching of the outer wrapping material 75 may be reduced. Accordingly, such a smoking article may exhibit an enhanced service life as compared to a smoking article incorporating a solid cylindrical substrate element 85. In addition, the open channels/conduits may provide less resistance to draw.
The Applicant argues that Beeson does not teach at least one elongated tubular element comprising a rolled strip of homogenized tobacco material.
The Examiner respectfully disagrees. Beeson teaches in paragraph [0054] that the extruded substrate element 85 may be wrapped with a laminate including a tobacco paper layer, wherein the substrate element 85 may be comprised of a bundle of smaller diameter rod members arranged in parallel, wherein the tobacco paper layer of the laminate meets the limitation of “at least one elongate tubular element … comprising a rolled strip of homogenized tobacco material.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747